SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

654
CAE 16-01389
PRESENT: CARNI, J.P., LINDLEY, NEMOYER, CURRAN, AND SCUDDER, JJ.


IN THE MATTER OF THE APPLICATION OF BRENT P.
SHELDON, OBJECTOR, PETITIONER-RESPONDENT,

                    V                                MEMORANDUM AND ORDER

SALLY A. JAROSZYNSKI, PURPORTED CANDIDATE FOR
CHAUTAUQUA COUNTY FAMILY COURT JUDGE, RESPONDENT,
NORMAN P. GREEN, COMMISSIONER, CHAUTAUQUA COUNTY
BOARD OF ELECTIONS, RESPONDENT-APPELLANT,
AND BRIAN C. ABRAM, COMMISSIONER, CHAUTAUQUA COUNTY
BOARD OF ELECTIONS, RESPONDENT-RESPONDENT.


MICHAEL ROBERT CERRIE, DUNKIRK, FOR RESPONDENT-APPELLANT.

SEAN W. CONNOLLY, FREDONIA, FOR PETITIONER-RESPONDENT.

ERICKSON WEBB SCOLTON & HAJDU, LAKEWOOD (PAUL V. WEBB, JR., OF
COUNSEL), FOR RESPONDENT-RESPONDENT.

SALLY A. JAROSZYNSKI, FALCONER, RESPONDENT PRO SE.


     Appeal from an order of the Supreme Court, Chautauqua County
(Paul B. Wojtaszek, J.), entered August 12, 2016 in a proceeding
pursuant to the Election Law. The order, insofar as appealed from,
invalidated signatures on the designating petition of respondent Sally
A. Jaroszynski.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: Respondent Norman P. Green, Commissioner of the
Chautauqua County Board of Elections, appeals from an order that,
inter alia, invalidated the designating petition of respondent Sally
A. Jaroszynski by which Jaroszynski sought to be designated as a
Conservative Party candidate for the office of Chautauqua County
Family Court Judge in the September 13, 2016 primary election. We
agree with petitioner that Green is not aggrieved by the order, and we
therefore conclude that this appeal must be dismissed (see Matter of
Terranova v Fudoli, 66 AD3d 1530, 1531; Matter of Carney v Davignon,
289 AD2d 1096, 1097; Matter of Mantello v Board of Elections of
Rensselaer County, 265 AD2d 592, 593; Matter of Brown v Starkweather,
197 AD2d 840, 841, lv denied 82 NY2d 653). We further note that
Jaroszynski did not take an appeal from the order (see CPLR 5515 [1]).
Therefore, any contentions raised by her are beyond our review (see
                                 -2-                           654
                                                         CAE 16-01389

Hecht v City of New York, 60 NY2d 57, 61; see also Matter of Carroll v
Chugg, 141 AD3d 1106; see generally Matter of Espinoza v Berbary, 288
AD2d 934, 934).




Entered:   August 17, 2016                     Frances E. Cafarell
                                               Clerk of the Court